Exhibit SOUTHERN CHINA LIVESTOCK INTERNATIONAL INC. CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2009 (UNAUDITED) Page(s) Consolidated Balance Sheets as of December 31, 2009(Unaudited) and September 30, 2009 (Audited) 1 Consolidated Statements of Income and Comprehensive Income For the Three Months Ended December 31, 2009 (Unaudited) and December 31, 2008 (Unaudited) 2 Consolidated Statements of Stockholders’ Equity as of December 31, 2009 (Unaudited) 3 Consolidated Statements of Cash Flows For the Three Months Ended December 31, 2009 (Unaudited) and December 31, 2008 (Unaudited) 4 Notes to the Consolidated Financial Statements (Unaudited) 5-10 SOUTHERN CHINA LIVESTOCK INTERNATIONAL INC. Consolidated Balance Sheets (Expressed In U.S. Dollars) December 31,2009 (Unaudited) September 30, 2009 (Audited) ASSETS Current Assets: Cash $ 1,685,157 $ 1,201,160 Accounts receivables, net 30,027 74,926 Amount due from stockholders - - Inventories 3,526,893 5,422,516 Total current assets 5,242,077 6,698,602 Property and equipment, net 6,653,046 6,782,053 Construction in progress 2,114,959 269,220 Biological assets, net 777,226 747,969 Total assets 14,787,308 14,497,844 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable 282,592 577,891 Accrued expenses and other current liabilities 34,361 47,084 Amounts due to stockholders 775,124 2,303,270 　 Total current liabilities 1,092,077 2,928,245 Total liabilities Commitments and contingencies - Equity: Southern China Livestock International Inc.’ equity: Common stock($.001 par value; 10,000,000 shares authorized shares issued and outstanding as of December 31, 2009 and September 30, 2009) 10,000 10,000 Additional paid in capital 2,701,959 2,701,959 Appropriationof retainedearnings(reserves) 2,563,401 2,563,401 Accumulated other comprehensive income 2,186,093 2,184,852 Noncontrolling interest 178,734 135,920 Retained earnings 6,055,044 3,973,467 Total equity 13,695,231 11,569,599 Total liabilities and equity $ 14,787,308 $ 14,497,844 See accompanying notes to consolidated financial statements. 1 SOUTHERN CHINA LIVESTOCK INTERNATIONAL INC. Consolidated Statements of Income and Comprehensive Income (Expressed In U.S. Dollars) Three months ended December 31, 2009 2008 Sales $ 11,377,724 $ 9,208,087 Cost of sales 9,468,686 7,281,185 Gross profit 1,909,038 1,926,902 Operating expenses: Selling expenses (5,765) (11,742 ) General and administrative expenses (102,466) (135,516 ) Income from operations 1,800,807 1,779,644 Government subsidies 263,627 - Other income 59,957 52,827 Profit before income taxes 2,124,391 1,832,471 Income taxes (note 9) - - Net income 2,124,391 1,832,471 Less: net income attributable to the noncontrolling interest (42,814) (36,764 ) Net income attributable to Southern China Livestock International Inc. 2,081,577 1,795,707 Other comprehensive income(loss) 1,241 (37,290 ) Total comprehensive income $ 2,082,818 $ 1,758,417 Earnings per share attributable to Southern China Livestock International Inc.’s common shareholders: Basic $ 0.21 $ 0.18 Diluted $ 0.21 $ 0.18 Weighted average common shares outstanding Basic 10,000,000 10,000,000 Diluted 10,000,000 10,000,000 See accompanying notes to consolidated financial statements 2 SOUTHERN CHINA LIVESTOCK INTERNATIONAL INC. Consolidated Statements of Stockholders’ Equity (Expressed In U.S. Dollars) Appropriation of Retained Accumulated Other Common Stock Paid In Earnings Retained Comprehensive Noncontrolling’ shares amount Capital (reserves) Earnings Income s Interest Equity Balance at October 1, 2008 - $ - 2,691,959 1,103,867 11,465,728 2,220,990 253,256 17,735,800 Issuance of ordinary shares 10,000,000 10,000 (10,000 ) - Capital injection - 20,000 - 20,000 Transfer to reserve - - 1,459,534 (1,459,534 ) - - - Foreign currency translation adjustment - (36,138 ) (36,138 ) Net income - - - 7,031,348 143,362 7,174,710 Dividend paid - - - (13,064,075 ) (260,698 ) (13,324,773 ) Balance as of September 30, 2009 10,000,00 10,000 2,701,959 2,563,401 3,973,467 2,184,852 135,920 11,569,599 Balance at October 1, 2009 0 Foreign currency translation adjustment - 1,241 1,241 Net income - - - 2,081,577 42,814 2,124,391 Balance as of December 31, 2009 10,000,000 $ 10,000 2,701,959 2,563,401 6,055,044 2,186,093 178,734 13,695,231 See accompanying notes to consolidated financial statements 3 SOUTHERN CHINA LIVESTOCK INTERNATIONAL INC. Consolidated Statements of Cash Flows (Expressed In U.S. Dollars) Three months ended December 31, 2009 2008 Cash flows from operating activities: Net income $ 2,124,402 $ 1,832,472 Adjustments for Depreciation and amortization 314,655 308,197 Gain on disposal of biological assets (96,049 ) (59,970 ) Changes in operating assets and liabilities: Accounts receivable 44,911 (5,745 ) Inventories 1,896,369 322,685 Accounts payable (295,384 ) 66,172 Accrued expenses and other liabilities (12,730 ) 12,617 Net cash provided by operating activities 3,976,174 2,476,428 Cash flows from investing activities: Purchase of biological assets (92,389 ) - Proceeds from disposal of plant and equipment (145,804 ) (318,446 ) Proceeds from disposal of biological assets 120,226 69,522 Net cash (used in) generated from investing activities (117,967 ) (248,924 ) Cash flows from financing activities: Proceeds from loans from stockholders Repayment of loans from stockholders (3,374,322 ) (3,472,418 ) Dividend paid - (1,702,686 ) Net cash used in from financing activities (3,374,322 ) (5,175,104 ) Net increase (decrease) in cash 483,885 (2,947,600 ) Effect of foreign exchange rate changes 112 (4,957 ) Cash, beginning of period 1,201,160 3,551,320 Cash, end of period $ 1,685,157 $ 598,763 Supplementary cash flow disclosure: Interest paid - - Taxes paid - - See accompanying notes to consolidated financial statements 4 SOUTHERN CHINA LIVESTOCK INTERNATIONAL INC. Consolidated Statements of Cash Flows (Expressed In U.S. Dollars) NOTE 1 ORGANIZATION AND PRINCIPAL ACTIVITIES Southern China Livestock International Inc. (“SCLI”) was incorporated under the laws of the State of Nevada on July 28, 2009. SCLI and its subsidiaries are principally engaged in the business of breeding and raising commercial hogs in PRC. Details of SCLI’s subsidiaries as of December 31, 2009 were as follows: Date of Beneficial Place of incorporation or ownership Company name incorporation establishment interest Mayson International Services Limited BVI July 25,2008 100 % Mayson Enterprises Services Limited BVI July 25,2008 100 % Mayson Holdings Limited Hong Kong, PRC July 14, 2008 100 % Beijing Huaxin Tianying Livestock Technology Co., Ltd Beijing, PRC September 9, 2008 100 % Jiangxi Yingtan Huaxin Livestock Co., Ltd Jiangxi, PRC April 8, 2005 99 % Yujiang Fengyuan Livestock Co., Ltd Jiangxi, PRC August 4, 2003 98.01 % Yingtan Yujiang Zhongtong Swine Co., Ltd Jiangxi, PRC October 27, 2003 98.01 % Yujiang Xianyue Livestock Feeds Co., Ltd Jiangxi, PRC August 16, 2001 98.01 % Jiangxi Yingtan Fuxin Development and Trade Co., Ltd Jiangxi, PRC March 31, 1999 98.01 % Yingtan Livestock Feeds Development Co., Ltd Jiangxi, PRC December 29, 1995 98.01 % Yujiang Xiangying Swine Co., Ltd Jiangxi, PRC January 11, 2001 98.01 % Yujiang Decheng Livestock Co., Ltd Jiangxi, PRC October 27, 2003 98.01 % On July 25, 2008, Mayson International Services Limited (“Mayson International”) was incorporated in the British Virgin Islands ("BVI") as a limited liability which was held 100% equity interest by SCLI. On the same day Mayson Enterprises Services Limited (“Mayson Enterprises”) was incorporated in the British Virgin Islands ("BVI") as the wholly owned subsidiary of Mayson International. Mayson Holdings Limited(“Mayson Holdings”) was incorporated on July 14, 2008 under the laws of Hong Kong Special Administrative Region of the PRC as the wholly owned subsidiary of Mayson Enterprises. Beijing Huaxin Tianying Livestock Technology Co., Ltd (“Beijing Huaxin”) was incorporated on September 9, 2008 as a limited liability company under the PRC laws. Beijing Huaxin is a wholly foreign-owned enterprise under the PRC laws, with its 100% equity interests being held by Mayson Holdings. 5 On August 26, 2008, Beijing Huaxin acquired 99% of the equity interest of Jiangxi Yingtan Huaxin Livestock Co., Ltd (“Jiangxi Huaxin”) which owned 98.01% of the equity interest ofYujiang Fengyuan Livestock Co., Ltd, Yingtan Yujiang Zhongtong Swine Co., Ltd, Yujiang Xianyue Livestock Feeds Co., Ltd, Jiangxi Yingtan Fuxin Development and Trade Co., Ltd, Yingtan Livestock Feeds Development Co., Ltd, Yujiang Xiangying Swine Co., Ltd and Yujiang Decheng Livestock Co., Ltd(collectively, “Seven Subsidiaries) which are the main operating entities. NOTE 2 BASIS OF PRESENTATION The accompanying consolidated financial statements have been presented in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) and reflect all the necessary adjustment not recorded in the books and records of the Company’s subsidiaries. The consolidated financial statements include the financial statements of SCLI and all its subsidiaries. All transactions and balances between the SCLI and its subsidiaries have been eliminated upon consolidation. As all of the above entities are under common control, they have been consolidated based on their carrying values for both years. Accordingly no goodwill or adjustments to fair values have been recorded. Subsequent events have been reviewed up to March 10, 2010 NOTE 3 NOTES TO INTERIM UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS The accompanying interim unaudited consolidated financial statements do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of all recurring accruals) considered necessary for fair presentation have been included. Operating results for the interim periods are not necessarily indicative of the results that may be expected for the year ended September 30, 2010. Interim unaudited consolidated financial statements should be read in conjunction with the Company’s annual audited financial statements. NOTE 4 USE OF ESTIMATES The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period. Significant accounting estimates reflected in the Company’s financial statements include collectibility of account receivable, value of live hogs, useful lives and impairment of property and equipment.
